IN THE COMMONWEALTH COURT OF PENNSYLVANIA

John Gerholt,                               :
                     Appellant              :
                                            :
              v.                            :   No. 375 C.D. 2021
                                            :   Submitted: September 3, 2021
John Wetzel, Jamie Soben,                   :
Gina Orlando, Chris Steffenino, and         :
and David Thomas                            :

BEFORE:       HONORABLE MARY HANNAH LEAVITT, Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE LEAVITT1                                        FILED: January 5, 2022

              John Gerholt, an inmate at the State Correctional Institution (SCI) at
Phoenix, appeals pro se an order of the Court of Common Pleas of Montgomery
County (trial court) granting a motion to stay discovery filed by John Wetzel,
Secretary of Corrections and Department of Corrections employees Jamie Soben,
Gina Orlando, Chris Steffenino and David Thomas (collectively, Department
Officials). The stay was granted pending a decision on Department Officials’
preliminary objections to Gerholt’s complaint. Asserting that the trial court’s order
was not a final and appealable order, Department Officials have filed a motion to
quash Gerholt’s appeal. We agree and quash the appeal.
              On October 21, 2020, Gerholt filed a complaint in the trial court against
Department Officials for damages arising from an injury Gerholt sustained to his left
hand on January 30, 2020, as he was walking to his housing unit. Gerholt was

1
 This matter was assigned to the panel before January 3, 2022, when President Judge Emerita
Leavitt became a senior judge on the Court.
provided medical treatment, which caused him “unnecessary pain and suffering.”
Original Record, Complaint ¶14, at 6. The complaint asserted, inter alia, that
Department Officials violated his rights under the Eighth and Fourteenth
Amendments to the United States Constitution, U.S. CONST. amends. VIII, XIV.
                  On December 7, 2020, Department Officials filed preliminary
objections to the complaint and argued, inter alia, that the action was barred by the
doctrines of res judicata and collateral estoppel. On January 22, 2021, Department
Officials filed a motion to stay discovery pending disposition of the preliminary
objections. By order of February 1, 2021, the trial court granted the motion to stay
discovery.
                  Gerholt filed an objection to the trial court’s order on February 17,
2021, and a notice of appeal to this Court on March 23, 2021. In its PA. R.A.P.
1925(a) opinion, the trial court opined that its February 1, 2021, order was neither a
final appealable order within the meaning of Pennsylvania Rule of Appellate
Procedure 341(a) nor an interlocutory order appealable as of right pursuant to Rule
311.
                  Pennsylvania Rule of Appellate Procedure 341, in pertinent part, states
that “an appeal may be taken as of right from any final order of a government unit
or trial court” that “disposes of all claims and of all parties” or “is entered as a final
order” by a trial court pursuant to Rule 341(c).2 PA. R.A.P. 341(a), (b). The purpose

2
    Pennsylvania Rule of Appellate Procedure 341(c) states in pertinent part as follows:
         (c) Determination of finality.--When more than one claim for relief is presented in
         an action, whether as a claim, counterclaim, cross-claim, or third-party claim, or
         when multiple parties are involved, the trial court or other government unit may
         enter a final order as to one or more but fewer than all of the claims and parties only
         upon an express determination that an immediate appeal would facilitate resolution
         of the entire case. Such an order becomes appealable when entered. In the absence
         of such a determination and entry of a final order, any order or other form of
                                                    2
of limiting appellate review to final orders is to prevent piecemeal determinations
and the consequent protraction of litigation. In re: First Baptist Church of Spring
Mill, 22 A.3d 1091, 1095 (Pa. Cmwlth. 2011) (quotations omitted).
               Here, the trial court’s order of February 1, 2021, stayed discovery
pending a decision on Department Officials’ preliminary objections and did not
dispose of all claims. It was not a final order under Rule 341(c). PA. R.A.P. 341(c).
As such, the order is interlocutory.
               Further, the trial court’s interlocutory order is neither appealable as of
right under PA. R.A.P. 311 nor as a collateral order under PA. R.A.P. 313. To
constitute a collateral order, “[] the order must be separable from, and collateral to,
the main cause of action; [] the right involved must be too important to be denied
review; and [] the question presented must be such that if review is postponed until
after final judgment, the claim will be irreparably lost.” Commonwealth v. Harris,
32 A.3d 243, 248 (Pa. 2011). All three prongs must be satisfied before an order may
be subject to a collateral appeal. Id. In his brief, Gerholt asserted that the trial court
entered an order on June 14, 2021, overruling Department Officials’ preliminary
objections; nevertheless, the trial court “did not relax the stay upon [the] discovery
order.” Gerholt Brief at 6. What happened after the entry of the stay is irrelevant.
The only question before this Court is whether the stay pending disposition of the
preliminary objections is a final order.




       decision that adjudicates fewer than all the claims and parties shall not constitute a
       final order.
PA. R.A.P. 341(c).
                                                 3
               Concluding that the trial court’s February 1, 2021, order was not a final
order appealable under the Pennsylvania Rules of Appellate Procedure, we quash
Gerholt’s appeal as interlocutory.3

                              _____________________________________________
                              MARY HANNAH LEAVITT, President Judge Emerita




3
  Under the prisoner mailbox rule, a pro se appeal by a prisoner is considered filed on the date of
delivery of the appeal to prison authorities or placement of the appeal in the institution’s mailbox.
Smith v. Pennsylvania Board of Probation and Parole, 683 A.2d 278 (Pa. 1996). Gerholt’s notice
of appeal was dated February 16, 2021, but it is unclear when the notice of appeal was delivered
to the prison authorities. On March 2, 2021, the trial court rejected Gerholt’s notice of appeal as
not filed on the correct form and directed Gerholt to “resend” the paperwork on the forms provided
by the trial court. The refiling was done March 23, 2021. We need not decide whether Gerholt’s
refiled appeal was timely because the underlying order is interlocutory and not appealable.
                                                 4
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

John Gerholt,                          :
                  Appellant            :
                                       :
            v.                         :   No. 375 C.D. 2021
                                       :
John Wetzel, Jamie Soben,              :
Gina Orlando, Chris Steffenino, and    :
and David Thomas                       :


                                  ORDER

            AND NOW, this 5th day of January, 2022, John Gerholt’s appeal of the
order of the Court of Common Pleas of Montgomery County, dated February 1,
2021, in the above-captioned matter, is QUASHED.

                        _____________________________________________
                        MARY HANNAH LEAVITT, President Judge Emerita